PER CURIAM.
On September 11, 2013, after receiving and reviewing Appellant’s initial brief, this court entered an order advising the parties *204that this appeal is being considered for summary affirmance under Florida Rule of Appellate Procedure 9.315(a). Accordingly, the parties were directed to refrain from further briefing. Appellant filed a response to this court’s preliminary summary affirmance order, arguing (in essence) that this case is not appropriate for summary affirmance because Appellant filed her brief in good faith and her arguments are meritorious. Under rule 9.315(a), summary affirmance is appropriate where the initial brief fails to present a “preliminary basis for reversal,” regardless of the good-faith intentions of the filing party. Because we conclude that Appellant’s initial brief fails to demonstrate a preliminary legal or factual basis for the reversal of the appealed orders, we affirm the appealed orders under rule 9.315(a), and deny on the merits Appellant’s motion requesting another means of disposition.
AFFIRMED.
VAN NORTWICK, ROWE, and MARSTILLER, JJ., concur.